FILED
                            NOT FOR PUBLICATION                                SEP 27 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10326

               Plaintiff - Appellee,              D.C. No. 3:08-cr-00342-SI

  v.
                                                  MEMORANDUM *
ERICK DAVID LOPEZ, AKA Spooky,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                           Submitted September 13, 2010 **


Before:        SILVERMAN, CALLAHAN, N.R. SMITH, Circuit Judges.

       Erick David Lopez appeals from his conviction and 360-day sentence for

being an illegal alien in possession of a firearm, in violation of 18 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 922(g)(5)(A), and for illegal reentry, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Lopez seeks to challenge the district court’s denial of his motion to suppress

evidence of a firearm discovered during a traffic stop. The government contends

that Lopez’s appeal is moot because he stipulated that he possessed a firearm

which in turn formed the basis of his conviction. Giving Lopez the benefit of the

doubt that his appeal is not moot, see United States v. Larson, 302 F.3d 1016,

1020-22 (9th Cir. 2002) (discussing when an appeal may be moot following a

stipulation), we conclude that the district court did not err in denying Lopez’s

motion to suppress, see United States v. Wallace, 213 F.3d 1216, 1220 (9th Cir.

2000).

         AFFIRMED.




                                            2                                    09-10326